            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 1 of 12



 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   JOSEPH A. NELSON, individually and as
     Personal Representative of the ESTATE OF              Case No. 3:18-cv-05184-RSL
10   JOEL A. NELSON, and its statutory
     beneficiaries,                                        [PROPOSED] FIRST AMENDED
11                                                         COMPLAINT FOR DAMAGES UNDER
                                    Plaintiff,             42 U.S.C. § 1983, 42 U.S.C. § 1985 AND
12                                                         WASHINGTON LAW
     vs.
13                                                         JURY DEMAND
     THURSTON COUNTY, a Washington
14   municipality; RODNEY T. DITRICH,
     individually; JOHN D. SNAZA, individually; and
15   DOES 1 through 15, individually,

16                                 Defendants.

17          COMES NOW, the above named plaintiff, Joseph A. Nelson, individually and as Personal

18   Representative of the Estate of Joel A. Nelson, and its statutory beneficiaries, by and through his

19   attorney, Douglas R. Cloud, and for cause of action against the defendants, Thurston County, a

20   Washington municipality, Rodney T. Ditrich, individually, John D. Snaza, individually, and Does 1

21   through 15, individually, does hereby allege upon information and belief as follows:

22                                   JURISDICTION AND VENUE

23                                                    I.

24          This Court has Jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343. This Court

25   has ancillary jurisdiction pursuant to 28 U.S.C. § 1367.

26   //


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                            LAW OFFICE OF DOUGLAS R. CLOUD
                                                                       1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 1 OF 12                                   Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                        Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 2 of 12



 1                                                    II.

 2          Venue is appropriate in the Western District of Washington pursuant to 28 U.S.C. § 1391

 3   because at least some of the defendants reside in this judicial district and because the events and

 4   omissions giving rise to the claims alleged herein occurred within the Western District of Washington.

 5                                                PARTIES

 6                                                    III.

 7          Joseph A. Nelson is the properly appointed Personal Representative of the Estate of Joel A.

 8   Nelson. The appointment was made by court order dated June 15, 2016, under Mason County

 9   Superior Court Cause No. 16-4-00103-4. Joseph A. Nelson brings this lawsuit individually and on

10   behalf of the Estate and statutory beneficiaries of Joel A. Nelson. Joseph A. Nelson was Joel A.

11   Nelson’s father. Joseph A. Nelson and Joel A. Nelson had an adult father/son relationship that

12   provided to Joseph A. Nelson the companionship of his son.

13                                                    IV.

14          Defendant, Rodney T. Ditrich, is a Deputy Sheriff employed by the Thurston County Sheriff’s

15   Department. Defendant Ditrich was working under color of state law and within the course and

16   scope of his employment and agency at all relevant times described herein.

17                                                    V.

18          Defendant, Thurston County, is a local government subdivision, a municipality, within the

19   State of Washington. Thurston County, on January 5, 2016, employed Rodney T. Ditrich and other

20   sheriff’s deputies who responded to the intersection area of 93rd Avenue and Tilley Road in Thurston

21   County as a result of the incident described herein.

22                                                    VI.

23          Defendant, John D. Snaza, is the Sheriff of Thurston County. Defendant Snaza was working

24   under color of state law and within the course of his employment and agency at all relevant time

25   described herein.

26   //


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                             LAW OFFICE OF DOUGLAS R. CLOUD
                                                                        1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 2 OF 12                                    Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                         Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 3 of 12



 1                                                   VII.

 2          Does 1 through 15 are entities and persons involved with the unconstitutional, reckless,

 3   wanton, unreasonable and intentional acts alleged herein. Defendant Does 1 through 15 were

 4   working under color of state law and within the course of their employment. These entities and

 5   persons are not currently known to plaintiff. Upon discovery of their identity, plaintiffs reserve the

 6   right to add them as defendants in this cause of action.

 7                                    STATUTORY COMPLIANCE

 8                                                   VIII.

 9          On or about January 5, 2018, an administrative Claim for Damages was served upon the

10   defendant, Thurston County. Any prerequisite to the maintenance of this action imposed by RCW

11   4.96 has been met.

12                                       STATEMENT OF FACTS

13                                                    IX.

14          On January 5, 2016, the defendant, Rodney Ditrich, in his capacity as a Deputy Sheriff for

15   Thurston County, violated Joel A. Nelson’s rights guaranteed by the Fourth and Fourteenth

16   Amendments to the United States Constitution by seizing him and arresting him without probable

17   cause. In the course of this illegal arrest, Defendant Ditrich used unreasonable force. Joel A. Nelson

18   died as a result. Rodney Ditrich’s decision to use both a taser and a firearm to seize and arrest Joel

19   A. Nelson was an unconstitutional and unreasonable use of deadly force.

20                                                    X.

21          Joel A. Nelson was initially contacted by Defendant Ditrich on or near the south side of the

22   public right of way on 93rd Avenue in Thurston County, Washington, just east of the intersection of

23   93rd Avenue and Tilley Road, which was at or near a residence and premises occupied by Luis Ramos

24   and Catalina Robles and their children. Defendant Ditrich claims he noticed Joel A. Nelson as he was

25   driving his patrol car westbound on 93rd Avenue. As he approached the intersection of Tilley Road

26   and 93rd Avenue, Defendant Ditrich claimed he saw a suspicious person, later identified as Joel A.


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                             LAW OFFICE OF DOUGLAS R. CLOUD
                                                                        1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 3 OF 12                                    Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                         Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 4 of 12



 1   Nelson, who he thought may have been on private property. Defendant Ditrich stopped his vehicle

 2   by pulling off to the south side of 93rd Avenue. He parked and exited his patrol vehicle and

 3   confronted Joel A. Nelson. Defendant Ditrich’s patrol vehicle was facing southbound with the back

 4   of the patrol vehicle closest to the traveled portion of 93rd Avenue, which was directly to the north

 5   of Defendant Ditrich’s patrol vehicle.

 6                                                    XI.

 7          After several minutes of conversation, Defendant Ditrich made the decision to arrest Joel A.

 8   Nelson. Defendant Ditrich arrested Joel A. Nelson without probable cause. Defendant Ditrich,

 9   during the arrest, fired a taser and his firearm at Joel A. Nelson. Defendant Ditrich used unreasonable

10   force to effect the arrest, depriving Joel A. Nelson of his right to life without due process of law

11   contrary to the Fourth Amendment and Fourteenth Amendment of the United States Constitution.

12                                                    XII.

13          Deputies of the Thurston County Sheriff’s Office and other agencies arrived at the scene

14   shortly after Ditrich’s “shots fired” call was relayed from the scene.

15                                                   XIII.

16          Officers from four counties, Thurston, Lewis, Mason and Gray’s Harbor, assembled after the

17   shooting at the scene. This four county organization is known as the “Critical Incident Investigation

18   Team (CIIT).”

19                                                   XIV.

20          The scene of Ditrich’s shooting of Joel A. Nelson was not adequately secured by responding

21   law enforcement officers resulting in critical evidence at the scene being lost, overlooked, destroyed

22   and/or removed. Ditrich’s patrol vehicle was not secured. Thurston County through its employees,

23   arranged for Ditrich’s patrol vehicle to be promptly cleaned and repaired after the incident, thus

24   intentionally or recklessly destroying vital evidence. The patrol vehicle was deliberately cleaned of

25   blood spatter and other physical evidence remaining in and on the patrol vehicle on January 7, 2016.

26   //


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                              LAW OFFICE OF DOUGLAS R. CLOUD
                                                                         1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 4 OF 12                                     Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                          Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 5 of 12



 1                                                    XV.

 2           Thurston County, by and through Sheriff John D. Snaza and Prosecuting Attorney Jon

 3   Tunheim, ratified Defendant Ditrich’s unconstitutional arrest and unconstitutional use of lethal force

 4   to effect that arrest. They also ratified the decision by other employees of the Sheriff’s Office and

 5   other Thurston County departments to destroy evidence and fail to investigate the inconsistences in

 6   Defendant Ditrich’s version of the events. Thurston County, through Sheriff Snaza and Prosecuting

 7   Attorney Tunheim, with reckless indifference to Joel A. Nelson or the plaintiff’s constitutional rights,

 8   recklessly and/or intentionally ignored evidence that contradicts Defendant Ditrich’s self serving

 9   explanation of the events which resulted in Joseph A. Nelson’s death.

10                                                    XVI.

11           Chief Criminal Deputy Prosecutor, J. Andrew Toynbee, filed his report on the incident on

12   February 12, 2016. The report was filed before the Washington State Patrol crime laboratory had

13   returned all of its laboratory reports.

14                                                   XVII.

15           An autopsy was performed on Joel A. Nelson at the request of Thurston County on January

16   7, 2016. Dr. Gina Fino, M.D., performed the autopsy. She concluded that a bullet that entered Joel

17   A. Nelson’s right shoulder, traveled through his torso from right to left in a downward trajectory and

18   clipped Mr. Nelson’s heart. Dr. Fino concluded that this gunshot wound was the cause of Mr.

19   Nelson’s death.

20                                                   XVIII.

21           After Joel A. Nelson’s death, Deputy Ditrich’s actions were ratified by Thurston County.

22   Chief Deputy of Field Operations Bureau, Brad Watkins, and Chief Criminal Deputy Prosecutor, J.

23   Andrew Toynbee. Both concluded on behalf of Thurston County that Mr. Nelson’s death was a

24   result of Deputy Ditrich’s justified use of force. Sheriff Snaza and Prosecuting Attorney Jon Tunheim

25   then ratified the conclusions of their subordinates.       The Sheriff, Chief Deputy Watkins, the

26   Prosecuting Attorney and the Chief Criminal Deputy Prosecutor, with reckless indifference,


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                              LAW OFFICE OF DOUGLAS R. CLOUD
                                                                         1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 5 OF 12                                     Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                          Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 6 of 12



 1   deliberately ignored Defendant Ditrich’s lack of probable cause for the arrest. They ignored the

 2   requirements for the use of force as set forth in Tennessee v. Garner, 471 U.S. 1 (1985). They

 3   ignored inconsistencies in Deputy Ditrich’s self-serving explanations for his actions. They ignored

 4   contrary evidence. As a result, Thurston County ratified Defendant Ditrich’s unconstitutional arrest

 5   and unreasonable use of force. Consequently, Thurston County is liable for Defendant Ditrich’s

 6   actions. Thurston County’s decision to exonerate Defendant Ditrich is contrary to the evidence and

 7   to the witnesses statements. Defendant Ditrich’s actions violate the United States Supreme Court’s

 8   ruling in Tennesee v. Garner, 471 U.S. 1 (1985), as well as the statutory and common law of the

 9   State of Washington.

10                                                   XIX.

11          Plaintiff is informed and believes, and therefore alleges, that the violation of Joel A. Nelson’s

12   constitutional rights and Thurston County’s subsequent destruction of evidence were caused by the

13   defendants’ reckless indifference to Joel A. Nelson’s and the plaintiff’s constitutional rights and the

14   customs, policies, and/or practices of authorized policy makers of defendant, Thurston County,

15   including Sheriff Snaza and Prosecuting Attorney Tunheim, and the policy makers and/or supervisory

16   officials of the defendant, Thurston County’s Sheriff’s Department, which encouraged, authorized,

17   directed, convinced and/or ratified the destruction of evidence, and the unconstitutional arrest, and

18   use of force, and unlawful conduct complained of in this complaint. These customs, policies and/or

19   practices were the moving force behind the violations herein alleged and include exposing persons

20   such as Joel A. Nelson to the unreasonable use of force during an unconstitutional arrest made

21   without probable cause. Subsequently, Thurston County orchestrated a cover-up, as alleged herein

22   by ignoring and destroying evidence contradictory to Defendant Ditrich’s self serving statements.

23   Nonetheless Defendant Ditrich’s own statements demonstrate that he arrested Joel A. Nelson without

24   probable cause and that in the process of the arrest he used unreasonable force, causing Joel A.

25   Nelson’s death. Defendant Ditrich was so poorly trained and supervised by Sheriff Snaza that he

26   apparently did not realize that he was required to have probable cause prior to an arrest.


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                              LAW OFFICE OF DOUGLAS R. CLOUD
                                                                         1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 6 OF 12                                     Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                          Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 7 of 12



 1   Additionally, it is alleged that Defendant Ditrich was so poorly trained and supervised by Sheriff

 2   Snaza that, without legal justification, he then used deadly force upon Joel A. Nelson. Defendant

 3   Ditrich was so poorly trained and supervised by Sheriff Snaza that he failed to de-escalate the

 4   situation. He failed to call for backup. Sheriff Snaza has created a policy, practice, and/or custom

 5   that encourages deputies involved in confrontations with citizens and those deputies investigating

 6   such incidents to destroy evidence and to cover-up deputy mistakes and unconstitutional conduct.

 7   Indeed, this is the policy and custom of Thurston County.

 8                                                    XX.

 9          Additionally, the Thurston County Sheriff’s Office and Sheriff John D. Snaza failed to

10   maintain adequate training and policies in regards to necessity of probable cause prior to arrest.

11   Defendant Snaza failed to train Defendant Ditrich on the proper use of force when effecting an arrest.

12                                                    XXI.

13          Defendant Snaza, by sanctioning and approving of the destruction of evidence from the scene

14   including evidence in and on Defendant Ditrich’s patrol vehicle, ratified and encouraged the deliberate

15   destruction of evidence related to Defendant Ditrich’s killing of Joel A. Nelson. This behavior is

16   indicative of a practice of encouraging Thurston County Sheriff’s employees to cover up wrongdoing

17   by other Sheriff’s Deputies. The actions of Sheriff Snaza in allowing a cover up of the circumstances

18   of Joel A. Nelson’s death, together with the action of the other defendants herein, amount to

19   conspiracy by the defendants, and each of them, which was intended to destroy and deprive the Estate

20   of Joel A. Nelson of property rights. Thurston County’s actions to destroy evidence by cleaning and

21   repairing Defendant Ditrich’s patrol vehicle and, in the process, destroying important blood spatter

22   evidence, impressions of hand prints and other evidence such as DNA and gunshot residue evidence,

23   is evidence of a conspiracy amongst the defendants herein, and each of them, to destroy the Estate

24   of Joel A. Nelson’s property rights without due process of law pursuant to 42 U.S.C. § 1983.

25   Thurston County has preserved vehicles held as evidence in death investigations for decades. The

26   failure to preserve the evidence in and on Defendant Ditrich’s patrol vehicle stands in stark contrast.


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                              LAW OFFICE OF DOUGLAS R. CLOUD
                                                                         1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 7 OF 12                                     Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                          Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 8 of 12



 1                                                   XXII.

 2           Defendant Snaza and Prosecuting Attorney Tunheim are policy makers as it pertains to law

 3   enforcement policies in Thurston County. Defendant Snaza and Prosecuting Attorney Tunheim have

 4   ratified the illegal and unconstitutional arrest and use of force on Joel A. Nelson. It is also believed

 5   and therefore alleged that Defendant Snaza approved, or was recklessly indifferent, to the destruction

 6   of evidence in and on Defendant Ditrich’s patrol vehicle.

 7                                                   XXIII.

 8           Other employees of Thurston County or other counties and other entities who approved or

 9   participated in the destruction of evidence in and on Defendant Ditrich’s patrol car are denoted herein

10   as Does 1 through 15.

11                                                   XXIV.

12           Each of the defendants, individually or in concert with the other defendants, caused, in whole

13   or in part, and is legally responsible for the incident and unlawful conduct alleged herein and the

14   damages alleged herein by personally participating in the unlawful conduct, or acting jointly or

15   conspiring with others to destroy evidence and cover up Defendant Ditrich’s unlawful conduct and

16   errors and omissions and by authorizing or allowing, explicitly or implicitly policies, plans, customs,

17   practices, actions or omissions that led to the unlawful conduct and by failing to take action to

18   prevent the unlawful conduct, by failing to initiate and maintain adequate training or supervision, and

19   the reckless and/or deliberate indifference to the Estate of Joel A. Nelson’s constitutional rights, and

20   by ratifying the unlawful conduct that occurred by agents and deputies under their direction and

21   control, including failing to take remedial or disciplinary action.

22                                                  CLAIMS

23                                      FIRST CAUSE OF ACTION:

24           FEDERAL CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C. § 1983

25                                                   XXV.

26           The plaintiff realleges the allegations contained in paragraphs I through XXIV herein, as


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                                LAW OFFICE OF DOUGLAS R. CLOUD
                                                                           1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 8 OF 12                                       Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                            Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 9 of 12



 1   though fully set forth at this point.

 2                                                  XXVI.

 3           That, as set forth herein, the defendants, Thurston County, Rodney T. Ditrich, John D. Snaza

 4   and Does 1 through 15, are liable for compensatory and punitive damages as the law allows for

 5   subjecting or causing to be subjected Joel A. Nelson to a deprivation of his rights guaranteed by the

 6   Fourth Amendment and Fourteenth Amendment to the Constitution of the United States to be free

 7   from unreasonable seizures, arrest without probable cause, and the unreasonable and unconstitutional

 8   use of force. Joel A. Nelson was seized and was deprived of his life without due process of law.

 9                                                  XXVII.

10           That, by virtue of the facts set forth herein, the defendant, Rodney T. Ditrich, is liable for

11   punitive damages for subjecting, or causing to be subjected, Joel A. Nelson, a citizen of the United

12   States, to a deprivation of the rights guaranteed by the Fourth Amendment to the Constitution of the

13   United States and 42 U.S.C. § 1983 to be free from unreasonable seizure of his person and to be free

14   from the deprivation of his life through the unreasonable use of force. Defendant Ditrich did this by

15   performing the unreasonable seizure of Joel A. Nelson’s person without probable cause. In the

16   process of arresting Joel A. Nelson, Defendant Ditrich used unreasonable force.

17                                     SECOND CAUSE OF ACTION:

18           FEDERAL CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C. § 1983

19                                                 XXVIII.

20           The plaintiff realleges the allegations contained in paragraphs I through XXVII herein, as

21   though fully set forth at this point.

22                                                   XXIX.

23           That, by virtue of the facts set forth herein, the defendants, Thurston County, Rodney T.

24   Ditrich, John D. Snaza and Does 1 through 15 are liable for compensatory and punitive damages as

25   a result of their conspiracy and efforts to deprive the Estate of Joel A. Nelson of its property rights

26   without due process of law. Those property rights are the causes of action for violation of Joel A.


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                              LAW OFFICE OF DOUGLAS R. CLOUD
                                                                         1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 9 OF 12                                     Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                          Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 10 of 12



 1   Nelson’s civil rights and for personal injury and wrongful death as alleged herein perpetrated against

 2   Joel A. Nelson and the Estate of Joel A. Nelson.

 3                                      THIRD CAUSE OF ACTION:

 4             NEGLIGENCE CAUSING PERSONAL INJURY UNDER STATE LAW

 5                                                   XXX.

 6           The plaintiff realleges the allegations contained in paragraphs I through XXIX herein, as

 7   though fully set forth at this point.

 8                                                  XXXI.

 9           That, by virtue of the facts set forth herein, the defendants, Thurston County, Rodney T.

10   Ditrich, John D. Snaza and Does 1 through 15 committed the tort of negligence resulting in personal

11   injury. The plaintiff brings this cause of action pursuant to RCW 4.20.046. This state law cause of

12   action is ancillary to the federal law claims made herein.

13                                    FOURTH CAUSE OF ACTION:

14             NEGLIGENCE CAUSING WRONGFUL DEATH UNDER STATE LAW

15                                                  XXXII.

16           The plaintiff realleges the allegations contained in paragraphs I through XXXI herein, as

17   though fully set forth at this point.

18                                                 XXXIII.

19           That, by virtue of the facts as set forth herein, the defendants, Thurston County, Rodney T.

20   Ditrich, John D. Snaza and Does 1 through 15 committed the tort of wrongful death pursuant to

21   RCW 4.20.010. This state law cause of action is ancillary to the federal claims made herein.

22                                                 XXXIV.

23           These actions as set forth herein are maintained for the Estate of Joel A. Nelson, Joseph A.

24   Nelson individually, and for the statutory beneficiaries pursuant to RCW 4.20 et seq., said

25   beneficiaries are believed to include Joseph A. Nelson, father of Joel A. Nelson, and Luanna Sutters,

26   mother of Joel A. Nelson.


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                             LAW OFFICE OF DOUGLAS R. CLOUD
                                                                        1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 10 OF 12                                   Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                         Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 11 of 12



 1                FIFTH CAUSE OF ACTION: FALSE ARREST UNDER STATE LAW

 2                                                  XXXV.

 3           The plaintiff realleges the allegations contained in paragraphs I through XXXIV herein, as

 4   though fully set forth at this point.

 5                                                  XXXVI.

 6           That, by virtue of the facts as set forth herein, the defendants, Rodney T. Ditrich and Thurston

 7   County, committed the tort of false arrest. This state law cause of action is ancillary to the federal

 8   claims made herein.

 9                 SIXTH CAUSE OF ACTION: JOSEPH NELSON’S INDIVIDUAL

10            FOURTEENTH AMENDMENT SUBSTANTIVE DUE PROCESS CLAIM

11                                                 XXXVII.

12           The plaintiff realleges the allegations contained in paragraphs I through XXXVI herein, as

13   though fully set forth at this point.

14                                                 XXXVIII.

15           That the plaintiff, Joseph A. Nelson, brings his individual claim against the defendants, and

16   each of them, for violating his Fourteenth Amendment right to substantive due process to the

17   companionship of his son, Joel A. Nelson. Joel A. Nelson was killed without justification by Rodney

18   T. Ditrich.

19           WHEREFORE, plaintiff, Joseph A. Nelson, individually and as Personal Representative of

20   the Estate of Joel A. Nelson, prays for relief as follows:

21           1.      For judgment representing compensatory damages against the defendants, and each

22   of them, jointly and severally in amounts to be established at trial;

23           2.      For judgment representing punitive damages against the individual defendants and

24   each of them, jointly and severally in amounts to be established at trial;

25           3.      For judgment representing compensatory and punitive damages against the defendants,

26   and each of them, jointly and severally for Joseph A. Nelson’s damages for his individual claims as


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                              LAW OFFICE OF DOUGLAS R. CLOUD
                                                                         1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 11 OF 12                                    Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                          Phone: 253-627-1505 Fax: 253-627-8376
            Case 3:18-cv-05184-RSL Document 202-1 Filed 05/06/21 Page 12 of 12



 1   set forth herein in an amount to be established at trial;

 2           4.      For plaintiff’s attorney fees and costs incurred herein pursuant to 42 U.S.C. § 1988,

 3   and disbursements herein to be taxed, and for pre-judgment interest;

 4           5.      For leave to amend this Complaint to conform to the evidence developed during

 5   discovery and/or presented at trial;

 6           6.      For leave to amend this Complaint to substitute true names of the defendants currently

 7   denoted Does 1 through 15;

 8           7.      For leave to amend this Complaint to more fully set forth Joseph A. Nelson’s and

 9   Luanna Sutters’ individual claims; and

10           8.      For such other and further relief the Court deems just and equitable.

11           DATED this _____ day of __________________, ______.

12                                                           LAW OFFICE OF DOUGLAS R. CLOUD

13

14
                                                             DOUGLAS R. CLOUD, WSBA #13456
15                                                           Law Office of Douglas R. Cloud
                                                             1008 Yakima Avenue, Suite 202
16                                                           Tacoma, WA 98405
                                                             Telephone: 253-627-1505
17                                                           Fax: 253-627-8376
                                                             E-mail: drc@dcloudlaw.com
18                                                           Attorney for Plaintiff

19

20

21

22

23

24

25

26


     [PROPOSED] FIRST AMENDED COMPLAINT FOR                             LAW OFFICE OF DOUGLAS R. CLOUD
                                                                        1008 Yakima Avenue, Suite 202
     DAMAGES - JURY DEMAND - 12 OF 12                                   Tacoma, Washington 98405
     Case No. 3:18-cv-05184-RSL                                         Phone: 253-627-1505 Fax: 253-627-8376
